Citation Nr: 1418324	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  11-08 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected osteoarthritis of the cervical spine, lateral epicondylitis and osteoarthritis of the right elbow, degenerative joint disease of the right foot status post bunionectomy, and right shoulder degenerative arthritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of an April 2014 Appellant's Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.


FINDING OF FACT

A left shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service; did not manifest within one year of service discharge; and is not caused or aggravated by a service-connected disability.   


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

At the outset, the Board notes that in his July 2010 Notice of Disagreement (NOD), the Veteran alleged that he "never received a duty to assist (VCAA) letter, so [he has] no way of knowing what the VA has/has not received in regard to [his left shoulder] claim."  However, the Board finds that such allegation without merit.  Specifically, the record reflects that a March 2010 letter was sent to the Veteran's correct address of record and not returned as undeliverable.  

In this regard, the presumption of regularity states that VA and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005).  For the purposes of this appeal, the presumption of regularity extends to the Veterans Service Center Manager and to other officials at the RO who were responsible for notifying the Veteran of the VA's duties to notify and assist in connection with his claim for service connection for a left shoulder disorder.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO). 

Significantly, the Veteran may rebut the above presumption by submitting clear evidence to the effect that VA's regular mailing practices were not followed in his case.  In this regard, the Court has held that the question of whether clear evidence exists to rebut the presumption of regularity is a question of law.  See Crain v. Principi, 17 Vet. App. 182, 188 (2003).  An 'assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process.'  Jones v. West, 12 Vet. App. 98, 102 (1998). 

Conversely, clear evidence sufficient to rebut the presumption of regularity has been found when VA addressed communications to a wrong street name, wrong street number, or wrong zip code in circumstances indicating that such errors were consequential to delivery.  See, e.g., Fluker v. Brown, 5 Vet. App. 296, 298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993) (per curiam order); see also Crain, 17 Vet. App. at 188-89.

If the Veteran succeeds in rebutting the presumption of regularity, the burden then shifts to VA to establish that regular administrative practices were, in fact, observed.  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992); Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (the presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary); see also Baxter v. Principi, 17 Vet. App. 407, 410 (2004).

In the instant case, the March 2010 letter was sent to the Veteran's correct address of record and not returned as undeliverable, and he has only alleged nonreceipt of such letter.  Therefore, absent clear evidence to the effect that VA's regular mailing practices were not followed in the instant case, the Board finds that the presumption of regularity has not been rebutted.  Jones, supra; Crain, supra.

Such March 2010 letter, sent prior to the initial unfavorable decision issued in June 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claim on both a direct and secondary basis as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/ Hartman, supra.  Therefore, the VA fulfilled its notice requirements under the VCAA.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

The Veteran was also afforded a VA examination in March 2010 with an addendum opinion in December 2010.  As an initial matter, the Board notes that, at the time of the March 2010 VA examination, the Veteran had only alleged that his left shoulder arthritis was secondary to his lumbar and cervical spine disabilities (although, as noted below, the Veteran is not service-connected for degenerative joint disease or arthritis of the lumbar spine).  Therefore, the examiner's opinion only spoke to the impact that arthritis in the cervical spine had on his left shoulder.  Since such time, the Veteran alleged that his other arthritic joints for which he has been service-connected, to include his lateral epicondylitis and osteoarthritis of the right elbow, degenerative joint disease of the right foot status post bunionectomy, and right shoulder degenerative arthritis, resulted in his left shoulder arthritis as such is considered a 'systemic' disease.  Therefore, in order to address whether the Veteran's arthritis is systemic, an addendum opinion was obtained in December 2010.  
 
The Board finds that the examination and opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his STRs and post-service records; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board's proceeding to the merits of his claim.

II. Analysis

The Veteran argues that his left shoulder disorder is related to his military service, or, in the alternative, is part of the degenerative joint disease and arthritis that affects other parts of his body and for which service connection has already be established.  In this regard, while the Veteran has alleged that degenerative joint disease and/or arthritis are part of his service-connected disabilities of the lumbar spine, cervical spine, right shoulder, bilateral elbows, and bilateral feet, a review of the record reveals that the only disabilities that include such diagnoses are osteoarthritis of the cervical spine, lateral epicondylitis and osteoarthritis of the right elbow, degenerative joint disease of the right foot status post bunionectomy, and right shoulder degenerative arthritis.

In this regard, the Veteran claims that under VA's "Central Office" policy, once service connection is established for degenerative arthritis, the subsequent development of degenerative arthritis in other joints should also be service-connected.  As a result, the Veteran contends that because he is service-connected for other disabilities that involve degenerative joint disease/arthritis, and because he now has left shoulder degenerative arthritis, he should be service-connected for such disorder under this "Central Office" policy.  However, for the reasons stated below, the Board finds that service connection for a left shoulder disorder is not warranted, to include on a direct, presumptive, and secondary basis. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology may be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006.  As the Veteran filed his claim in February 2010, the amended regulations apply.  Such provide that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At the outset, the Board notes that the Veteran has been diagnosed with a left shoulder disorder, to include degenerative arthritis and supraspinatus tendon tear, as noted at the March 2010 VA examination.     

The Veteran's STRs are silent as to any diagnosis or injury with regard to the Veteran's left shoulder.  During his 20 years of active duty, the Veteran underwent multiple physical examinations that failed to show findings referable to the left shoulder.  For example, his February 1983 replacement examination showed no complaints or problems with regard to his left shoulder.  Likewise, his physical examinations of June 1986, July 1993, and September 1997 did not show any complaints or diagnosis of left shoulder problems.  Finally, his September 2002 retirement examination did not demonstrate any left shoulder complaints or problems.  

Rather, the record shows that the first time the Veteran complained of left shoulder pain was in January 2010.  Specifically, a January 2010 private examination from Mountain Land Physical Therapy and Rehabilitation (Mountain Land) diagnosed the Veteran with left shoulder pain.  Subsequently, a March 2010 MRI of the left shoulder from Saltzer Imaging revealed degenerative change with mild undersurface osteophytosis.  The conclusion of the report was posterior labral tear.  

At his March 2010 VA examination, the Veteran reported that his left shoulder disorder started at the end of 2009.  He denied any prior injury, either during service or any time since separation from service.  The examiner diagnosed the Veteran with left shoulder degenerative arthritis and supraspinatus tendon tear.  After reviewing the record, to include the Veteran's private medical records and STRs, the examiner concluded that the Veteran's left shoulder disorder was not related to service, and that it was not caused by or aggravated by his currently service-connected cervical spine arthritis.  In support of such opinion, the examiner stated that there was no in-service or intercurrent injury of the left shoulder.  He further noted that there was "no known mechanism or pathway to relate the degenerative arthritis and the rotator cuff pathology of the left shoulder to the [service-connected] conditions of the lumbar and cervical spine conditions except by mere speculation."

Additionally, in December 2010, a VA examiner stated that the terms "osteoarthritis" and "degenerative arthritis" were not diagnostic of an underlying systemic disease process, but they were merely descriptive.

The March 2010 VA examiner's opinion considered all of the pertinent evidence of record, to include the Veteran's statements as well as the medical evidence of record, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Likewise, the December 2010 VA examiner, an orthopedic surgeon, reviewed the relevant records and provided an opinion regarding the characterization of the medical terms of "osteoarthritis" and "degenerative arthritis."  Accordingly, the Board accords great probative weight to the March 2010 and December 2010 VA examiners' opinions.  There is no contrary medical opinion of record.

Based on the foregoing opinions, the Board finds that service connection on a direct and secondary basis is not warranted.  In this regard, the Board notes that, in his NOD of July 2010, the Veteran asserted that his left shoulder was actually not injured in service, and that this disability is "secondary to [his] service[-]connected degenerative arthritis/degenerative changes/degenerative disc disease/joint disease, etc."  In support of his claim, he stated that VA's "Central Office's policy is that once service connection is established for degenerative arthritis, the subsequent development of degenerative arthritis in other joints is to also be service connected."  To bolster his claim, the Veteran even attached a printout of a Frequently Asked Questions (FAQ) from the VA Intranet Compensation and Pension Service.  In other words, the Veteran's contention is that because he is service-connected for cervical spine arthritis, he should automatically be service-connected for his left shoulder arthritis because "Central Office's policy is that degenerative arthritis is a SYSTEMIC PROCESS that can involve many joints."  Likewise, the Veteran's representative argues in his April 2014 Appellant's Brief that Diagnostic Code 5003, under which degenerative arthritis is rated, provides that VA is required to find service connection for the later development of degenerative arthritis in a Veteran's joints if service connection for degenerative changes has previously been established.

However, in December 2010, a VA orthopedic surgeon stated that the terms "osteoarthritis" and "degenerative arthritis" were not diagnostic of an underlying systemic disease process; rather, they were merely descriptive.  As such, while acknowledging the Veteran's and his representative's assertions and references to the alleged general VA policies, the Board affords more probative value to the March 2010 and December 2010 VA examiners' findings and opinions that directly address this Veteran's case.  Furthermore, Diagnostic Code 5003 provides for the evaluation of degenerative arthritis after service connection has been awarded; it does not provide a basis for awarding service connection for additional joints affected by the degenerative process.

The Board acknowledges the Veteran's statements that his current left shoulder disability is related to his military service and/or his service-connected arthritic disabilities.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  As such, the Board finds that the Veteran is competent to report the nature and onset of his left shoulder symptomatology.  Likewise, while he is competent to describe events during service, he has not alleged any specific injury or event that caused his left shoulder disorder.  Additionally, lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's left shoulder disorder and any instance of his service, or a service-connected disability, is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); Jones v. Brown, 7 Vet. App. 134, 137 (1994) (where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  In this regard, the question of causation and aggravation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the diagnosis and determination of etiology of a left shoulder disorder, to include arthritis, requires the interpretation of results found on physical examination and knowledge of the musculoskeletal system.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Board accords the Veteran's statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.

The Board further finds service connection is not warranted on a presumptive basis.  In this regard, arthritis of the left shoulder did not manifest within one year of the Veteran's discharge in November 2002.  Rather, the first evidence of complaints of left shoulder pain are in January 2010 and arthritis was not diagnosed by image testing until March 2010.  Moreover, the Veteran has not alleged a continuity of left shoulder symptomatology since service.  Therefore, presumptive service connection, to include on the basis of continuity of symptomatology, for left shoulder arthritis is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Therefore, the Board finds that a left shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service; did not manifest within one year of his service discharge; and is not caused or aggravated by a service-connected disability.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.      


ORDER

Service connection for a left shoulder disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


